
	
		II
		111th CONGRESS
		1st Session
		S. 1636
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Ms. Klobuchar (for
			 herself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To develop a model disclosure form to assist consumers in
		  purchasing long-term care insurance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Long-Term Care Insurance Consumer
			 Right-to-Know Act of 2009.
		2.DefinitionsIn this Act:
			(1)Long-term care
			 insurance policyThe term long-term care insurance
			 policy means—
				(A)a qualified
			 long-term care insurance contract (as defined in section 7702B(b) of the
			 Internal Revenue Code of 1986); and
				(B)a qualified
			 long-term care insurance contract that covers an insured who is a resident of a
			 State with a qualified State long-term care insurance partnership under clause
			 (iii) of section 1917(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1396p(b)(1)(C)) or a long-term care insurance policy offered in connection with
			 a State plan amendment described in clause (iv) of such section.
				(2)Model Act and
			 regulationThe term model Act and regulation means
			 the long-term care insurance model regulation, and the long-term care insurance
			 model Act, respectively, promulgated by the National Association of Insurance
			 Commissioners (as adopted as of October 2000 and as of December 2006).
			(3)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners.
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa.
			3.NAIC study and
			 report on State disclosure requirements for long-term care insurance
			(a)In
			 generalThe Secretary shall request the NAIC to carry out the
			 activities described in subsection (b) and issue the report described in
			 subsection (c).
			(b)Review and
			 development of proposed model disclosure requirementsThe
			 activities described in this subsection are the following:
				(1)Model act and
			 regulation disclosure requirementsReview and describe disclosure
			 requirements for long-term care insurance policies under the Model Act and
			 regulation.
				(2)State law
			 disclosure requirementsReview and describe disclosure
			 requirements for long-term care insurance policies under State laws.
				(3)Long-term care
			 servicesReview and describe differences in long-term care
			 services, including with respect to providers of such services and the settings
			 in which such services are provided among States and develop a standardized
			 definition for long-term care services.
				(4)Identification
			 of key issues for development of model disclosure marketing
			 formIdentify and describe key issues to consider in the
			 development of a proposed model form for marketing long-term care insurance
			 policies.
				(c)ReportThe
			 report described in this subsection is a NAIC White Paper that is issued not
			 later than 12 months after the date of enactment of this Act and contains the
			 results of the reviews conducted under subsection (a) and the descriptions
			 required under that subsection.
			4.NAIC Working
			 Group to develop model disclosure form for long-term care insurance
			(a)In
			 generalThe Secretary shall request the NAIC to establish, not
			 later than 60 days after the date on which the NAIC White Paper described in
			 section 3(c) is issued and in consultation with the Secretary and the Secretary
			 of the Treasury, a Working Group to develop a model disclosure form for
			 marketing long-term care insurance policies.
			(b)Working Group
			 membersThe Working Group established under subsection (a) shall
			 be composed of the following:
				(1)Representatives
			 from State Departments of Health (or the most appropriate State agencies with
			 responsibility for oversight of the provision of long-term care).
				(2)Representatives
			 of long-term care providers and facilities.
				(3)Consumer
			 advocates.
				(4)Representatives
			 of issuers of long-term care insurance policies.
				(5)Representatives
			 of the NAIC or State insurance commissioners.
				(6)Other experts in
			 long-term care and long-term care insurance policies selected by the Secretary
			 and Secretary of the Treasury or the NAIC.
				(c)Requirements
			 for development of form
				(1)ConsiderationsIn
			 developing the model form, the Working Group shall consider the
			 following:
					(A)Variations among
			 providers, services, and facilities in the long-term care and long-term care
			 insurance markets.
					(B)The results of
			 the reviews and the descriptions included in the NAIC White Paper issued under
			 section 3(c).
					(C)Such other
			 information and factors as the Working Group determines appropriate.
					(2)StandardizationsThe
			 Working Group shall ensure that the model has—
					(A)minimum standard
			 definitions for coverage of the various types of services and benefits provided
			 under long-term care insurance policies;
					(B)minimum standard
			 language for use by issuers of such policies, and for agents selling such
			 policies, in explaining the services and benefits covered under the policies
			 and restrictions on the services and benefits;
					(C)minimum standard
			 format, color and type size for disclosure documents; and
					(D)such other
			 minimum standards as the Working Group determines appropriate.
					(d)Deadline for
			 developmentThe Working Group shall issue a proposed model
			 disclosure form for marketing long-term care insurance policies not later than
			 1 year after the date on which the Working Group is established.
			(e)Adoption and
			 incorporation into model act and regulationThe Secretary shall
			 request the NAIC to amend the Model Act and regulation to require the use of
			 the proposed model disclosure form issued by the Working Group, not later than
			 1 year after the date on which the Working Group issues the form.
			5.Required use of
			 model disclosure form in marketing long-term care insurance policies
			(a)Application to
			 tax-qualified and medicaid partnership policiesNot later than 1
			 year after the date on which the Working Group issues the proposed model
			 disclosure form for marketing long-term care insurance policies under section
			 4:
				(1)Tax-qualified
			 policiesThe Secretary of the Treasury shall promulgate a
			 regulation requiring, not later than 1 year after the date on which the
			 regulation is final, any issuer of a qualified long-term care insurance
			 contract (as defined in section 7702B(b) of the Internal Revenue Code of 1986)
			 to use the proposed model disclosure form for marketing such contracts.
				(2)Medicaid
			 partnership policiesThe Secretary shall promulgate a regulation
			 requiring, not later than 1 year after the date on which the regulation is
			 final, any issuer of a qualified long-term care insurance contract that covers
			 an insured who is a resident of a State with a qualified State long-term care
			 insurance partnership under clause (iii) of section 1917(b)(1)(C) of the Social
			 Security Act (42 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy
			 offered in connection with a State plan amendment described in clause (iv) of
			 such section to use the proposed model disclosure form for marketing such
			 contracts.
				(b)Application to
			 all other long-term care insurance policiesNot later than 18
			 months, or the earliest date on which an amendment could be enacted for those
			 States with legislatures which meet only every other year, after the date on
			 which the NAIC adopts an amended Model Act and regulation to require the use of
			 the proposed model disclosure form issued by the Working Group under section 4,
			 each State shall require by statute or regulation any issuer of a long-term
			 care insurance policy to use the proposed model disclosure form when marketing
			 such a policy in the State.
			
